            Case 2:17-cv-01886-JAD-BNW Document 154 Filed 08/04/20 Page 1 of 13



 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Patricia Fitzpatrick, et. al,                               Case No.: 2:17-cv-01886-JAD-BNW

 4             Plaintiffs                                   Order Granting Defendant Naphcare’s
                                                            Motion to Dismiss, Denying Naphcare’s
 5 v.                                                       Motion for Summary Judgment as Moot,
                                                             and Granting Plaintiff Fitzpatrick’s
 6 Las Vegas Metropolitan Police Department,                        Motion for Certification
   et al.,                                                            of Frivolous Appeal
 7
           Defendants                                                 [ECF Nos. 137, 138, 151]
 8

 9            This is the third round of dismissal briefing in this civil-rights action that seeks to redress

10 the death of Jeremiah Bowling, who was killed by his cellmate at the Clark County Detention

11 Center (CCDC). Patricia Fitzpatrick and Robert L. Ansara sue as special co-administrators of

12 Bowling’s estate, and Fitzpatrick also sues in her capacity as his mother. I last granted

13 Fitzpatrick leave to amend her complaint to cure deficiencies in her federal and state law claims

14 against, Naphcare Inc., the detention center’s contracted medical provider. 1 Naphcare argues

15 that her amended claims 2 are still deficient and moves to dismiss them with prejudice. 3

16 Alternatively, it asks for summary judgment because Fitzpatrick can’t submit evidence to

17 support her claims now that discovery is closed. 4 Because Fitzpatrick failed to plead sufficient

18 facts to allege that Naphcare had a duty to communicate certain medical information to the Las

19 Vegas Metropolitan Police Department (LVMPD) jail staff about Bowling’s medical treatment

20 and that its failure to convey that information was the driving force behind Bowling’s death, I

21
     1
         ECF No. 126 (order).
22   2
         ECF No. 131 (fifth-amended complaint).
23   3
         ECF No. 138 (motion to dismiss).
     4
         ECF No. 137 (motion for summary judgment).
               Case 2:17-cv-01886-JAD-BNW Document 154 Filed 08/04/20 Page 2 of 13



 1 grant Naphcare’s motion to dismiss the claims against it with prejudice, and I deny Naphcare’s

 2 motion for summary judgment as moot.

 3              Separately, Fitzpatrick asks me to certify that the appeal of my order denying qualified

 4 immunity to one of the correction-officer defendants is frivolous, and she asks that I order the

 5 case to proceed to trial. Because my denial of qualified immunity to that officer was based on

 6 existing, material questions of fact—whether he had notice that the attack on Bowling was taking

 7 place or had ceased—Ninth Circuit caselaw instructs that the appeal is frivolous. So I grant the

 8 motion, certify the appeal as frivolous, and order the parties to proceed to trial.

 9                                                  Background

10              The parties are familiar with the facts in this case, and I’ve set them out in detail in my

11 last omnibus dispositive order, 5 so I repeat them only to the extent they are necessary for

12 resolving the claims against Naphcare:

13              Jeremiah Bowling pleaded guilty to grand larceny auto and was detained at CCDC

14 awaiting sentencing when he was killed by his cellmate, Franklin Sharp. 6 Sharp had a violent

15 criminal history and had attempted to kill his last cellmate a mere month before he was celled

16 with Bowling. Bowling didn’t have a similar history; he was a non-violent offender. Fitzpatrick

17 alleges that “on multiple occasions [Bowling] failed and/or refused to take medications

18 prescribed to him and/or refused to attend medical consultation, and/or treatment session(s) for

19 which he had been scheduled.” 7 She further alleges that Naphcare had this information but

20

21

22   5
         See ECF No. 126 for a full summary of the facts.
23   6
         ECF No. 131 at 5.
     7
         Id.

                                                          2
                Case 2:17-cv-01886-JAD-BNW Document 154 Filed 08/04/20 Page 3 of 13



 1 failed to disclose it to CCDC staff and that such disclosure might have prevented Bowling’s

 2 death. 8

 3                                                 Discussion

 4 I.            Naphcare’s motion to dismiss [ECF No. 138]

 5               A.     Motion-to-dismiss standard

 6               District courts employ a two-step approach when evaluating a complaint’s sufficiency on

 7 a Rule 12(b)(6) motion to dismiss. The court must first accept as true all well-pled factual

 8 allegations in the complaint, recognizing that legal conclusions are not entitled to the assumption

 9 of truth. 9 Mere recitals of a claim’s elements, supported by only conclusory statements, are

10 insufficient. 10 The court must then consider whether the well-pled factual allegations state a

11 plausible claim for relief. 11 A claim is facially plausible when the complaint alleges facts that

12 allow the court to draw a reasonable inference that the defendant is liable for the alleged

13 misconduct. 12 A complaint that does not permit the court to infer more than the mere possibility

14 of misconduct has “alleged—but not shown—that the pleader is entitled to relief,” and it must be

15 dismissed. 13

16                      1.     Fitzpatrick’s federal claims

17               Fitzpatrick’s first claim alleges that Bowling’s Fourteenth and/or Eighth Amendment

18 rights were violated and appears to be based on a municipal-liability theory because she does not

19

20   8
         See, e.g., id. at 28–29.
     9
21       Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009).
     10
          Id.
22   11
          Id. at 679.
23   12
          Id.
     13
          Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                        3
             Case 2:17-cv-01886-JAD-BNW Document 154 Filed 08/04/20 Page 4 of 13



 1 name an individual actor. I dismiss her Fourteenth Amendment claim summarily because, as I

 2 explained in a previous order, Bowling shed his pretrial-detainee status when he pleaded guilty

 3 and his constitutional claim thus arises under the Eighth Amendment. 14 So I focus only on

 4 Fitzpatrick’s Eighth Amendment, municipal-liability claim.

 5             Fitzpatrick alleges that Naphcare’s “deficienc[ies]” in conveying or failing to convey

 6 information about Bowling’s and others’ medical treatment, condition, and compliance with their

 7 medical treatment exposed inmates to an “unacceptable risk of violent assault” because LVMPD

 8 would have used this information to guide its cell-assignment decisions and prevent the inmates’

 9 deaths. 15 Fitzpatrick further alleges that it was Naphcare’s “policy, practice, or custom” to fail to

10 convey this information to LVMPD and, in this manner, Naphcare was deliberately indifferent to

11 Bowling’s health and safety. 16 She describes two occasions on which an inmate was killed by

12 his cellmate at the jail—one included Sharp and occurred a month before he killed Bowling—

13 and adds that they “occurred as a result of the flawed design, policies, procedures, practices,

14 customs and/or usage of LVMPD.” 17 These deaths occurred as a result of LVMPD’s “deliberate

15 decision[s]” in classifying inmates and housing violent offenders with nonviolent ones, she

16 alleges. 18

17             Because an entity like Naphcare may not be held liable under § 1983 on a respondeat

18 superior theory for the acts of its employees, I granted Fitzpatrick leave to plead true facts that

19 would support a “deliberate policy, custom, or practice” claim as the United States Supreme

20
     14
      ECF No. 126 at 25 (citing Boykin v. Alabama, 395 U.S. 238, 242 (1969) (“[A] plea of guilty is
21 more than an admission of conduct; it is a conviction”)).
   15
      ECF No. 131 at 15.
22 16
      Id. at 16, 18, 20.
23   17
          Id. at 21.
     18
          Id. at 22.

                                                        4
            Case 2:17-cv-01886-JAD-BNW Document 154 Filed 08/04/20 Page 5 of 13



 1 Court recognized in Monell v. Department of Social Services. 19 To plead a plausible Monell

 2 claim, Fitzpatrick had to plead facts to show that the alleged policy “was the ‘moving force’

 3 behind the constitutional violation” that Bowling suffered. 20

 4            Though Fitzpatrick amended her claim to add the proper sound bites, the minor tweaks in

 5 language still fall short of stating a plausible Monell claim. As before, Fitzpatrick concedes that

 6 it was LVMPD who made the classification and housing decisions. She also offers no facts from

 7 which I can infer that Naphcare knew that Sharp presented an immediate risk of harm to Bowling

 8 and that it deliberately kept this information from LVMPD—or that LVMPD asked for it. So

 9 she has not alleged sufficient facts to plausibly show that Naphcare’s failure to convey

10 Bowling’s medical information to LVMPD was the “moving force” 21 behind his death. 22

11 Strangely missing from this latest complaint are facts showing that Naphcare evaluated Bowling

12 at all. And even with the two other deaths, the policy alleged is not “so ‘persistent and

13 widespread’ that it constitutes a permanent and well[-]settled” policy or custom as contemplated

14 for Monell liability. 23

15

16
     19
      Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690–91 (1978); Fuller v. City of Oakland, 47
17 F.3d 1522, 1534 (9th Cir. 1995); Tsao v. Desert Palace, 698 F.3d 1128, 1139 (9th Cir. 2012)
   (extending Monell liability to private entities acting under color of law).
18 20 Galen v. Cnty. of L.A., 477 F.3d 652, 667 (9th Cir. 2007) (citing Monell, 436 U.S. at 694–95);
   City of Canton v. Harris, 489 U.S. 378, 385 (1989)).
19 21
      Monell, 436 U.S. at 694.
20   22
     Naphcare argues that the Health Insurance Portability and Accountability Act (HIPAA)
   precluded it from sharing this information. See ECF No. 138 at 11–12 (“It is axiomatic that an
21 Eighth Amendment Constitutional violation claim cannot be predicated [on] the alleged failure to
   perform an act, i.e., convey confidential patient information to another, that is contrary to the
22 well established federal HIPAA privacy law.”). But this argument is too undeveloped for me to
   rule on, so I instead focus on Naphcare’s argument that Fitzpatrick’s Monell claim is deficient
23 under Rule 12(b)(6).
     23
          Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.1996) (quoting Monell, 436 U.S. at 691).

                                                      5
            Case 2:17-cv-01886-JAD-BNW Document 154 Filed 08/04/20 Page 6 of 13



 1            The rest of this claim concerns the same allegations about a 1998 investigation of CCDC

 2 by the United States Department of Justice that found, among other things, that LVMPD’s

 3 classification policies had resulted in inmate deaths. Fitzpatrick leans on these findings to show

 4 a policy or practice of deliberate indifference but fails to implicate Naphcare or show how the

 5 more-than-twenty-year-old investigation is relevant today. Accordingly, Fitzpatrick’s § 1983

 6 claim based on an Eighth Amendment Monell claim is dismissed.

 7            “Although there is a general rule that parties are allowed to amend their pleadings, it does

 8 not extend to cases in which any amendment would be an exercise in futility, or where the

 9 amended complaint would also be subject to dismissal.” 24 I explained the deficiencies in

10 Fitzpatrick’s claims in my last order, and her fifth amended complaint failed to cure them. Aside

11 from a few key language additions, her allegations haven’t changed, and she did not plead any

12 new facts to support her Eighth Amendment Monell claim. I conclude that the reason Fitzpatrick

13 failed to state such facts is that she cannot do so and any further amendment in this case would

14 be futile. So I dismiss this claim with prejudice.

15                    2.     Fitzpatrick’s negligence and wrongful-death claims

16            Fitzpatrick’s original negligence-based claims alleged that Naphcare failed to make

17 appropriate housing recommendations for Bowling’s classification based on his participation, or

18 lack thereof, in medical treatment. 25 Her amended ones now allege that Naphcare failed to

19 convey information about his participation in medical treatment. 26 The old pleading was too thin

20 for me to determine whether it was grounded in medical negligence and therefore void ab initio

21
     24
22     Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1298 (9th Cir. 1998) (internal citations
     omitted).
23   25
          ECF No. 126 at 16 (citing ECF No. 72 at 29–30).
     26
          ECF No. 131 at 3–4, 15–16.

                                                       6
            Case 2:17-cv-01886-JAD-BNW Document 154 Filed 08/04/20 Page 7 of 13



 1 for failing to attach the medical-expert affidavit required by NRS § 41A.071, so I dismissed it

 2 under the Twombly-Iqbal pleading standard, instead. 27 Naphcare argues that the new claim still

 3 sounds in medical negligence and is therefore void, regardless of how Fitzpatrick labeled it and

 4 notwithstanding her insistence that it’s not a medical-negligence claim: “Plaintiffs aver that the

 5 actual medical services rendered by [Naphcare to Bowling] met or exceeded every applicable

 6 standard of care.” 28 Naphcare further argues that it legally could not have provided that

 7 information to CCDC because doing so would have violated Bowling’s privacy rights under the

 8 Health Insurance Portability and Accountability Act (HIPAA). 29 Fitzpatrick maintains that her

 9 claim is based only on ordinary negligence and that it’s not clear whether HIPAA applies or

10 precludes Naphcare from relaying that information. 30

11            As in my last order, I cannot now ascertain whether the claim sounds in medical or

12 ordinary negligence and I dismiss it for failing to comply with the Twombly-Iqbal standard.

13 Fitzpatrick’s complaint merely assumes that Naphcare had a duty to convey information about an

14 inmate’s participation or lack thereof in medical treatment or programs. 31 But she fails to plead

15 true facts or identify in her briefing legal authority explaining where that duty arises from.

16 Naphcare argues that HIPAA precluded it from divulging the information, and Fitzpatrick

17 contends that either HIPAA was not implicated or it may have allowed the transmission. The

18 parties’ HIPAA arguments miss the mark; the regulation that the parties rely on merely states

19 that a covered entity—assuming Naphcare is one—“may disclose to a correctional institution or

20
     27
21        ECF No. 126 at 17.
     28
          ECF No. 131 at 14.
22   29
          ECF No. 138 at 13.
23   30
          ECF No. 144 at 6–13.
     31
          ECF No. 131 at 31.

                                                      7
            Case 2:17-cv-01886-JAD-BNW Document 154 Filed 08/04/20 Page 8 of 13



 1 a law enforcement official . . . protected health information about such inmate” if that

 2 information is necessary for “[t]he health and safety of such individual or other inmates,” among

 3 other reasons. 32 That an entity like Naphcare may disclose such information does not establish a

 4 duty to do so. Still, if Fitzpatrick intended to plead a HIPPA-based duty to disclose, that makes

 5 hers a claim for medical negligence because the disclosure would be based on medical judgment,

 6 i.e., whether LVMPD needed this information to keep Bowling or other inmates safe. And it

 7 fails because she must—but has not—adhered to NRS § 41A.071’s additional pleading

 8 requirements.

 9             Nor can the plaintiffs rely on NRS § 629.068 to impose a duty to communicate. That

10 statute provides that “[a] custodian of health care records”—assuming Naphcare meets that

11 definition—must “provide the Department of Corrections with a complete copy of [a state

12 prisoner’s] health care records” upon the Director’s request. 33 But Fitzpatrick does not plead

13 facts to show that the Director of the Department of Corrections—or anyone at CCDC for that

14 matter—requested that information. Because Fitzpatrick has not shown that Naphcare had a

15 legal duty to communicate an inmate’s medical information to CCDC and I have found none, I

16 grant Naphcare’s motion to dismiss these claims. And because Fitzpatrick has had several

17 attempts to cure her deficient pleading in this regard, I do not find that another opportunity

18 would be fruitful. So I dismiss her negligence claims against Naphcare with prejudice.

19

20

21

22

23   32
          45 C.F.R. § 164.512(k)(5) (emphasis added).
     33
          Nev. Rev. Stat. § 629.068(1).

                                                        8
                Case 2:17-cv-01886-JAD-BNW Document 154 Filed 08/04/20 Page 9 of 13



 1 II.           Naphcare’s motion for summary judgment [ECF No. 137]

 2               Naphcare moved for dismissal of all of the claims against it and, alternatively, for

 3 summary judgment. Because I dismiss the claims based on Fitzpatrick’s failure to state a claim

 4 under Rule 12(b)(6), I deny the motion for summary judgment as moot.

 5
     III.        The defendants’ appeal is frivolous because my order denying Officer Streimer
 6               qualified immunity based on genuine issues of fact is not a final, appealable order.

 7               The defendants appealed to the Ninth Circuit Court of Appeals my order granting the

 8 defendants summary judgment on Fitzpatrick’s claims against Officers Angelo Larry, Rolando

 9 Trevino, and LVMPD; dismissing without prejudice the claims against Naphcare; and denying

10 summary judgment on the claims against Officer Streimer. 34 I found that Officer Streimer was

11 not entitled to qualified or discretionary immunity because “genuine issues of material fact

12 [exist] about whether Officer Streimer heard Sharp attack Bowling minutes before his last visual

13 check and whether he conducted a proper visual check.” 35 Fitzpatrick now asks me to certify

14 that the defendants’ appeal is frivolous so that the case can proceed to trial despite the pendency

15 of that appeal. 36

16               When a party files a notice of appeal, “it confers jurisdiction on the court of appeals and

17 divests the district court of its control over those aspects of the case involved in the appeal.” 37

18 This is the “divestiture rule.” 38 An exception to the divestiture rule exists, however, to alleviate

19

20
     34
          ECF No. 126.
21   35
          Id. at 3.
     36
22        ECF No. 151.
     37
     Rodriguez v. County of L.A., 891 F.3d 776, 790 (9th Cir. 2018) (quoting Griggs v. Provident
23 Consumer Disc. Co., 459 U.S. 56, 58 (1982)).
     38
          Id.

                                                          9
            Case 2:17-cv-01886-JAD-BNW Document 154 Filed 08/04/20 Page 10 of 13



 1 concerns “that the appeals process might be abused to run up an adversary’s costs or to delay

 2 trial[.]” 39 In certain cases, district courts may proceed to trial, notwithstanding the appeal notice,

 3 if they certify that the “appeal is frivolous or waived.” 40

 4              In the context of an interlocutory appeal of a district court’s denial of qualified immunity,

 5 the circuit court’s ability to hear the appeal turns on the basis for the denial. 41 When the denial is

 6 based on a question of law—like whether a constitutional right was clearly established—the

 7 circuit court may exercise jurisdiction over the interlocutory appeal, assuming all facts favor the

 8 plaintiff in answering the isolated question. 42 But when the district court’s qualified-immunity

 9 denial is based on disputed issues of material fact, the defendant may not appeal that

10 determination because there is no final decision and it is the district court’s province to isolate

11 and ascertain the factual disputes. 43 For this reason, district courts must “articulate the basis

12 upon which they deny qualified immunity and, when it is for reasons of sufficiency of the

13 evidence to raise genuine issues of fact, to spell out the triable issues and why they preclude

14

15
     39
          Id. at 791.
16   40
          Id.
     41
17        Maropulos v. County of L.A., 560 F.3d 974, 975 (9th Cir. 2009).
     42
      Behrens v. Pelletier, 516 U.S. 299, 313 (1996) (“Johnson [v. Jones, 515 U.S. 304, 317 (1995),]
18 reaffirmed that summary judgment determinations are appealable when they resolve a dispute
   concerning an abstract issue of law relating to qualified immunity, typically, the issue whether
19 the federal right allegedly infringed was clearly established.”) (internal quotation, citation, and
   alteration omitted).
20 43
      Id. at 312–13 (“[I]f what is at issue in the sufficiency determination is nothing more than
   whether the evidence could support a finding that particular conduct occurred, the question
21
   decided is not truly “separable” from the plaintiff’s claim, and hence there is no final
   decision . . . .”) (internal quotation omitted); Maropulos, 560 F.3d at 975 (“District courts are
22
   much better situated than we are to sift through submissions of fact in order to identify those that
   are genuinely disputed and material, or alternatively, to isolate those that are not controverted or
23
   can be assumed as true for the purpose of deciding sufficiency to show a violation of a clearly
   established right.”).

                                                         10
            Case 2:17-cv-01886-JAD-BNW Document 154 Filed 08/04/20 Page 11 of 13



 1 immunity before trial.” 44 If the divestiture exception applies, the district court may retain

 2 jurisdiction, deem the appeal frivolous, and proceed to trial. 45

 3              The defendants argue that their appeal is not frivolous because I misapplied the Eighth

 4 Amendment’s deliberate-indifference standard when I held that Officer Streimer wasn’t entitled

 5 to qualified immunity.46 They reason that Officer Streimer’s deficient visual security checks

 6 can’t support a deliberate-indifference claim because (1) his noncompliance with the cell-check

 7 prison policy doesn’t amount to more than negligence, (2) Bowling had already been attacked

 8 when Streimer did his last inspection, and (3) the activity in the unit—the inmate workers’

 9 movements and noise—is insufficient to impart on Streimer subjective knowledge of the attack

10 that was occurring in Bowling’s cell. 47 This opposition underscores the disputed issues of fact

11 that kept me from finding that Streimer is entitled to qualified immunity.

12              I explained at length why Officer Streimer’s conduct during and after the attacks 48 didn’t

13 “trigger qualified immunity so clearly.” 49 The Eighth Amendment requires a plaintiff to prove

14 that the officer was subjectively aware of a risk, but an officer may be liable “‘if the evidence

15 showed that he merely refused to verify underlying facts that he strongly suspected to be true, or

16 declined to confirm inferences of risk that he strongly suspected to exist.’” 50 This isn’t a case in

17
     44
18        Maropulos, 560 F.3d at 976.
     45
          Id.
19
     46
          ECF No. 152 at 6–8.
20   47
          Id. at 7.
     48
21    ECF No. 126 at 32–33 (“Officer Streimer is therefore entitled to qualified immunity on
   Fitzpatrick’s theory that his failure to review the locator cards constitutes deliberate
22 indifference.”).
   49
      Id. at 33.
23 50
      Estate of Ford v. Ramirez-Palmer, 301 F.3d 1043, 1052 (9th Cir. 2002) (quoting Farmer v.
   Brennan, 511 U.S. 825, 843 n.8, 847 n.9 (1994)).

                                                        11
            Case 2:17-cv-01886-JAD-BNW Document 154 Filed 08/04/20 Page 12 of 13



 1 which the prison guard merely failed to check celling information or follow the cell-check

 2 policy. There is substantial evidence that facts existed during and after the attack that may have

 3 put Officer Streimer on notice of the risk and required him to intervene. Streimer’s sworn

 4 statement that he didn’t know about the attack is controverted by inmate reports that, after

 5 Streimer announced a ten-minute lockdown warning, the audible thrashing in the cell continued.

 6 Inmates reported that it was so loud, “almost like a bowling ball hittin’ the ground,” and “you

 7 could feel it through the whole floor pretty much.” 51 This noise, coupled with the physical

 8 movement about the unit—multiple inmates approaching the cell window and mopping up the

 9 blood that was seeping out from under the cell door—Streimer’s half peek into the cell moments

10 after the attack, and the questions surrounding Bowling’s consciousness 30 minutes later 52

11 prevented me from finding that Officer Streimer gets the benefit of qualified immunity. Because

12 these are genuine issues of fact about whether Streimer “knew of a substantial risk from the very

13 fact that the risk was obvious” 53 based on evidence about the noise and activity in the unit, the

14 appeal is frivolous. I certify it as such and order the case to proceed to trial.

15                                               Conclusion

16              IT IS HEREBY ORDERED that defendant Naphcare’s Motion to Dismiss [ECF No.

17 138] is GRANTED. The claims against Naphcare are dismissed with prejudice. The Clerk of

18 Court is directed to TERMINATE Naphcare as a defendant in this case.

19              IT IS FURTHER ORDERED that Naphcare’s Motion for Summary Judgment [ECF No.

20 137] is DENIED as moot.

21

22   51
          ECF No. 126 at 33–36.
23   52
          Id.
     53
          Farmer, 511 U.S. at 842.

                                                      12
        Case 2:17-cv-01886-JAD-BNW Document 154 Filed 08/04/20 Page 13 of 13



 1         IT IS FURTHER ORDERED that plaintiff Fitzpatrick’s Motion for Certification of

 2 Frivolous Appeal [ECF No. 151] is GRANTED. The defendants’ appeal is certified as

 3 frivolous, and the parties are instructed to participate in the mandatory settlement conference that

 4 I previously ordered. This case proceeds to trial on the claims against Officer Streimer for

 5 wrongful death and deliberate indifference under the Eighth Amendment, as explained in ECF

 6 No. 126. This case is—again—referred to the magistrate judge to schedule a settlement

 7 conference.

 8         Dated: August 4, 2020

 9                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    13
